                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSEE
                                         AT CHATTANOOGA

  UNITED STATES OF AMERICA,

  v.                                                             Docket No. 1:18-CR-11
                                                                 JUDGE MATTICE
  JERRY WAYNE WILKERSON,                                         MAGISTRATE JUDGE STEGER
  MICHAEL CHATFIELD,
  KASEY NICHOLSON,
  BILLY HINDMON, and
  JAYSON MONTGOMERY
         Defendants.


       MEMORANDUM IN SUPPORT OF DEFENDANT MICHAEL CHATFIELD’S MOTION FOR BILL OF
                                    PARTICULARS


           Comes now the Defendant, Michael Chatfield, by and through undersigned counsel, and

  having moved this Honorable Court to direct the Government to file a bill of particulars pursuant

  to Rule 7(f) of the Federal Rules of Criminal Procedure and the Fifth and Sixth Amendments to

  the United States Constitution, supplies this memorandum in support.

           Mr. Chatfield requests a bill of particulars in order to understand the nature of the charges

  against him with sufficient precision to prepare for trial, to avoid or minimize the danger of

  surprise at the time of trial, and enable him to plead double jeopardy if necessary in the future

  since the language of the indictment is too vague and indefinite for such a purpose.

  Overview

           The circumstances of this case and basic principles of fairness and due process necessitate

  a bill of particulars. Mr. Chatfield’s rights are in jeopardy due to the complexity of this case, the


                                  Page 1 of 5
    MEMORANDUM IN SUPPORT OF DEFENDANT MICHAEL CHATFIELD’S MOTION FOR BILL OF
                                 PARTICULARS
Case 1:18-cr-00011-HSM-CHS Document 105 Filed 05/28/19 Page 1 of 5 PageID #: 475
  vagueness and conflicting language in the indictment, and the Government’s theories of

  prosecutions which focus heavily on perfectly legal acts painted in a negative light, highlighted

  by the surprising costs of compounded medications —prices which are set by health insurance

  companies.

             The Defendants are alleged to have participated in a common and legal marketing

  concept, known as multi-level marketing1. The Defendants sought out contacts who suffered

  from common skin ailments, scarring, pain, and other conditions. They described the benefits of

  products offered through compounding pharmacies, many of which are covered by health

  insurance plans. The Defendants received sales commission from the compounding pharmacies

  based upon prescriptions filled by the pharmacies which made claims for reimbursements to the

  patients’ respective health insurors. The creams were expensive. However, the Defendants and

  the pharmacies were not involved in setting the reimbursement rates for the cost of

  compounded medications. The price for reimbursement for compounded creams—along with

  every medicine or service covered by insurance—is set by the insurance company or the

  pharmacy benefit manager for the insurance company. In exchange for agreeing to participate in

  a survey from the pharmacies, customers could receive a modest fee. Some customers who

  found that the creams worked well would market the creams to others.

             Nothing about this “scheme” is illegal. While most individuals are not familiar with the

  concept of direct marketing for medications, everyone is familiar with pharmaceutical marketing.

  Such marketing fills magazines and is beamed into our homes via television. However, the



  1
      There is no allegation that the multi-level marketing aspect of this case is a “pyramid scheme.”

                                  Page 2 of 5
    MEMORANDUM IN SUPPORT OF DEFENDANT MICHAEL CHATFIELD’S MOTION FOR BILL OF
                                 PARTICULARS
Case 1:18-cr-00011-HSM-CHS Document 105 Filed 05/28/19 Page 2 of 5 PageID #: 476
  indictment is vague because it fails to differentiate between alleged wrongdoings and perfectly

  legal conduct. This has the potential to prejudice the jury into incorrectly thinking that the legal

  conduct that Mr. Chatfield engaged in is evidence of a crime.

  Argument

           Rule 7(c) contains a requirement that the indictment provide a “plain, concise and definite

  written statement of the essential facts constituting the offense charged.” This rule is based on

  the Sixth Amendment right to notice of the offense charged, the Fifth Amendment right against

  double jeopardy, and the Fifth Amendment protection against prosecution for crimes based on

  evidence not presented to the grand jury. Russell v. United States, 369 U.S. 749, 768 (1962). The

  purpose of Rule 7(c) is “to inform the court of the facts alleged, so that it may decide whether

  they are sufficient in law to support a conviction, if one should be had.” Id. at 768 (citations

  omitted).

           The purposes of a bill of particulars are to inform the defendant of the nature of the

  charge against him with sufficient precision to enable him to prepare for trial, to avoid or

  minimize the danger of surprise at the time of trial, and to enable him to plead his acquittal or

  conviction in bar of another prosecution for the same offense where the indictment itself is too

  vague, and indefinite for such purposes. United States v. Birmely, 529 F.2d 103, 108 (6th Cir.

  1976).

           Here, due to the complexity of the case, the requested bill of particulars is necessary for

  Mr. Chatfield and undersigned counsel to effectively prepare for trial. Due to the vagueness of

  the indictment and the questions of whether or not certain conduct is illegal, a bill of particulars



                                  Page 3 of 5
    MEMORANDUM IN SUPPORT OF DEFENDANT MICHAEL CHATFIELD’S MOTION FOR BILL OF
                                 PARTICULARS
Case 1:18-cr-00011-HSM-CHS Document 105 Filed 05/28/19 Page 3 of 5 PageID #: 477
  is not only necessary to protect prejudicial surprise at trial but to crystallize the government’s

  allegations as to the conduct it alleges is illegal. Mr. Chatfield’s requests are attached as Exhibit

  A.

         When an indictment fails to specify exactly what conduct it alleges to be criminal, it

  violates the purposes of an indictment and the notice clause of the Sixth Amendment. Russell v.

  United States, 369 U.S. 749, 766 (1962). “Far from informing [the defendant] of the nature of the

  accusation against him, the indictment instead left the prosecution free to roam at large—to shift

  its theory of criminality so as to take advantage of each passing vicissitude of the trial and

  appeal.” Id. at 768. Thus, Mr. Chatfield requests that the Government to particularize the facts it

  alleges to be criminal in relation to the alleged scheme set forth in the first section of the second

  superseding indictment.

  Conclusion

         For these reasons, Mr. Chatfield respectfully moves this Court direct the government to

  provide a bill of particulars in response to the requests in the attached Exhibit A pursuant to Rule

  7(f) of the Federal Rules of Criminal Procedure.

         Respectfully submitted this 28th day of May, 2019.

                                                        s/ David M. Eldridge
                                                        DAVID M. ELDRIDGE (BPR # 012408)
                                                        ZACHARY R. WALDEN (BPR #035376)
                                                        ELDRIDGE & BLAKNEY, P.C.
                                                        The Cherokee Building
                                                        400 West Church Avenue, Suite 101
                                                        Knoxville, Tennessee 37902
                                                        (865) 544-2010

                                                        Attorneys for Michael Chatfield

                                  Page 4 of 5
    MEMORANDUM IN SUPPORT OF DEFENDANT MICHAEL CHATFIELD’S MOTION FOR BILL OF
                                 PARTICULARS
Case 1:18-cr-00011-HSM-CHS Document 105 Filed 05/28/19 Page 4 of 5 PageID #: 478
                                       CERTIFICATE OF SERVICE

            I hereby certify that a copy of the foregoing pleading was filed electronically. Notice of
  this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
  on the electronic filing receipt. Parties may access this filing through the Court’s electronic filing
  system.

         This 28th day of May, 2019.




                                                        s/ David M. Eldridge
                                                        DAVID M. ELDRIDGE




                                  Page 5 of 5
    MEMORANDUM IN SUPPORT OF DEFENDANT MICHAEL CHATFIELD’S MOTION FOR BILL OF
                                 PARTICULARS
Case 1:18-cr-00011-HSM-CHS Document 105 Filed 05/28/19 Page 5 of 5 PageID #: 479
